Order entered May 3, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-01088-CV

                        VIVIAN O. TAYLOR, Appellant

                                         V.

                       CHARLES E. TAYLOR, Appellee

               On Appeal from the 330th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-19-21619

                                     ORDER

      The reporter’ record is past due. By post card notice dated April 14, 2021,

we instructed Francheska Duffey, Official Court Reporter for the 330th Judicial

District Court, to file the reporter’s record within thirty days. Before the Court is

appellant’s April 30, 2021 letter informing the Court that Ms. Duffey will not file

the reporter’s record without payment. Appellant filed a Statement of Inability to

Afford Payment of Court Costs or an Appeal Bond in the trial court on December

15, 2020. Because nothing in the record reflects appellant has been ordered to pay
costs, appellant is allowed to proceed without payment of costs. See TEX. R. CIV.

P. 145(a). Accordingly, we ORDER Ms. Duffey to file the reporter’s record on or

before June 2, 2021.

      On the Court’s own motion, we DIRECT the Clerk of this Court to send

appellant a paper copy of the (1) corrected clerk’s record filed on January 4, 2021,

(2) supplemental clerk’s record filed on December 22, 2020, and (3) reporter’s

record when it is filed.

      We DIRECT the Clerk of this Court to send a copy of this order to Ms.

Duffey and all parties.

                                             /s/   KEN MOLBERG
                                                   JUSTICE